DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 87 and 89 – 103 are pending
Claims 87, 89 – 91, 93 – 97 and 99 – 103 are rejected.
Claims 92 and 98 are objected.
Drawings
The drawings were received on November 11, 2021.  These drawings are accepted.
Response to Amendment
The amendment to the specification, submitted November 18, 2021 is acknowledged and entered. 
The amendment to claims 87 and 93 the specification, submitted November 18, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 7, filed November 18, 2021, with respect to the rejection of claims 87 – 103 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment.  The rejection of claims 87 – 103 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 7, filed November 18, 2021, with respect to the rejection of claim 88 [2] under 35 USC 112(d) have been fully considered and are 
Applicant's arguments filed November 11, 2021 with respect to the Double Patenting rejection have been fully considered but they are not persuasive. The Double Patenting rejection is maintained and reproduced below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 96, 101 and 102 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 96 recites the limitation "the organic solvent is hexane" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggest that the claim be amended to depend upon claim 95.
Claim 101 recites the limitation "the retentate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 101 recites the limitation "the retentate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 87, 89 – 91, 93 – 97, 99, 100 and 103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 196, 198 – 209 and 211 of copending Application No. 16/935589 (‘589).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The instantly claimed invention cover, inter alia,  method for extracting Cannabis seed oil comprising: applying ultrasonic cavitation with an ultrasonic cavitation device to a mixture comprising Cannabis seed material and at least one solvent in an extraction tank, to produce a crude hemp seed oil stream; the extraction tank having a first end proximal to the ultrasonic cavitation device and a second end distal to the ultrasonic cavitation device; the extraction tank comprising a screw conveyor located inside the extraction tank, the screw conveyor capable of moving the Cannabis seed material from the first end to the second end; wherein the extraction tank has a drain configured to collect the crude hemp seed oil stream; and filtering the crude hemp seed oil stream through at least one membrane to produce a
refined hemp seed oil, and further comprising moving the Cannabis seed material to an output port located at the second end.
‘589 covers, inter alia, a method for processing Cannabis plant material comprising: combining Cannabis plant material and at least one solvent in an extraction tank to produce a miscella stream,
wherein the extraction tank comprises a screw conveyor located inside the extraction

first end to the second end, applying ultrasonic cavitation with an ultrasonic cavitation device to the mixture of the Cannabis plant material and at least one solvent in the extraction tank to produce a miscella stream; filtering the miscella stream through at least one filter; filtering the filtered miscella stream through at least one membrane to produce a cannabinoid extract.
	The difference between the instantly claimed invention and ‘589 is that ‘589 teaches that combining Cannabis plant material and at least one solvent in an extraction tank to produce a miscella stream.
	However, one of ordinary skill in the art before the effective filing date knows that the extraction mixture formed with seed oil is extracted with an organic solvent is called the miscella.  As such, even though the instantly claimed invention does mention the formation of miscella when applying ultrasonic cavitation to the mixture of Cannabis seed material and at least one solvent, formation of miscella is inherent.  
	Therefore, the recited claims of the instant application and those of ‘589 are not mutually exclusive and thus not patentably distinct.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622